Citation Nr: 1726791	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cancer of the tonsils (claimed as cancer of the larynx/trachea), to include as due to exposure to herbicides.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

In May 2013, the Board denied service connection for cancer of the tonsils.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand.  In a January 2014 Order, the Court granted the motion and remanded the issue of service connection for cancer of the tonsils (claimed as cancer of the larynx/trachea) to the Board.

In April 2015, the Board again denied service connection for cancer of the tonsils (claimed as cancer of the larynx/trachea), to include as due to exposure to herbicides, and remanded the TDIU issue.  The Veteran again appealed to the Court.  In an October 2015 Memorandum Decision, the Court set aside and remanded that portion of the April 2015 Board decision denying service connection for cancer of the tonsils, claimed as cancer of the larynx/trachea.  

The issue of entitlement to a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's tonsillar cancer was the result of in-service Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for tonsillar cancer have been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As reflected in his January 2009 claim and testimony during his March 2012 Board hearing, the Veteran asserts that he has had cancer of the tonsils, or respiratory cancer of the larynx or trachea, as a result of in-service exposure to herbicides.  The record reflects that he served in Vietnam during the Vietnam Era, and is therefore presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In 2007, he was found to have moderately differentiated squamous cell carcinoma of the left tonsil, was diagnosed with metastatic squamous cell carcinoma to the left and right neck with tonsillar primary, and underwent tracheostomy and bilateral radical neck dissections.  

The Veteran submitted private medical opinions dated in April 2012 and January 2015.  The Board, in its April 2015 decision, explained why it found such opinions unpersuasive.  Among other reasons, the Board noted that such opinions linked the Veteran's cancer to Agent Orange based on medical studies showing a link between certain cancers and Agent Orange exposure, despite the fact that those very studies specifically found that no such link existed between tonsillar cancer-with which the Veteran was diagnosed-and Agent Orange exposure.  




The Board found more persuasive the August 2014 opinion of a Veterans Health Administration (VHA) otolaryngology and head and neck surgery physician who essentially concluded that, while the etiology of the Veteran's tonsillar cancer could not be determined from the existing evidence, it was unlikely related to Agent Orange.  His opinion was largely based on the extensive medical research establishing that Agent Orange exposure was not shown to be associated with subsequent development of tonsillar cancer, and that there was no quality reference that disputed the conclusion that Agent Orange was unrelated to tonsillar and oral carcinomas.   As the Board summarized:

... [W]hile the VHA examiner did not provide a definitive etiology for the Veteran's tonsillar cancer, and indeed indicated that to do so would be speculative given the circumstances of this case, the examiner stated in no uncertain terms that the etiology of such cancer is less likely than not his in-service exposure to Agent Orange.  Moreover, the examiner explicitly based this opinion on the fact, as discussed above, that medical evidence has not shown Agent Orange to be a cause of the Veteran's type of cancer.  In this regard, again, neither private physician providing an opinion has provided probative evidence against this conclusion.

In its October 2016 Memorandum Decision, the Court determined that the Board erred in relying on the August 2014 VHA opinion as it was inadequate:

... The specialist indicated that, because certain medical studies were insufficient evidence for VA to add tonsil cancer to the herbicide presumptive list, and because most physicians do not accept those studies, they could not be relied on to establish linkage in [the Veteran's] case.  This assessment is problematic for several reasons. First, it is akin to the error described in [Polovick v. Shinseki, 23 Vet. App. 48 (2009)], where the Court explained that "[t]o permit the denial of service connection for a disease on the basis that it is not likely that there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  23 Vet.App. at 53.

The Court went on to ultimately conclude that the VHA physician's opinion "was clearly that he could not answer why the veteran developed tonsil cancer and, as such, did not provide the Board with sufficient information to conclude that the veteran's tonsil cancer was due to long duration HPV infection or was not as likely as not linked to in-service herbicide exposure."  

The August 2014 VHA physician extensively and emphatically expressed that he found the medical statistical studies regarding the lack of causal relationship between Agent Orange and tonsillar cancer persuasive.  See Polovick, 23 Vet. App. at 53.  Moreover, the physician repeatedly and emphatically explained that, in cases such as the Veteran's, in making cause and effect determinations regarding exposures to certain toxins and development of certain diseases later in life, the best medical statistical evidence is, and should be, relied on heavily by medical professionals.  In this regard, the private opinions in this case linking the Veteran's cancer to Agent Orange also rely solely on the medical research establishing a link between Agent Orange and certain types of cancers; the difference, as repeatedly pointed out by the VHA examiner, is that that very medical research shows no link between Agent Orange exposure and the specific cancer involved in the Veteran's case-tonsillar cancer.

Regardless, the Court's October 2016 Memorandum Decision, while concluding that "the Board must seek clarification or obtain a new examination in this matter," suggests that any medical opinion that the Veteran's tonsillar cancer was not related to Agent Orange must provide an acceptable alternate etiology for such cancer.  This posture frustrates the Board's ability to obtain any meaningful development that might satisfy the Court's demands.  Given the August 2014 VHA physician's opinion that the etiology of the Veteran's tonsillar cancer cannot be determined from the existing evidence, and that to make any such determination would merely be an exercise in pure speculation, the Board finds that any further development efforts in this case would be futile.  

Thus, the Board finds that the Veteran's tonsillar cancer was the result of in-service Agent Orange exposure.  Accordingly, service connection for tonsillar cancer is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307 Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116 and 38 C.F.R. § 3.303.


ORDER

Service connection for tonsillar cancer is granted.


REMAND

As the Board is granting service connection for tonsillar cancer, and such disability has not yet been rated by the AOJ, consideration of the Veteran's TDIU claim by the Board would be premature at this time.

Accordingly, the case is REMANDED for the following action:

After initial rating of the Veteran's service-connected tonsillar cancer, and completing any necessary development, readjudicate the issue of entitlement to a TDIU.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


